DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's response filed 9/15/2022 have been fully considered. The remarks with regard to the rejection under 35 U.S.C. 112(a) is acknowledged and the arguments with regard to the rejection under 35 U.S.C. 103(a) are not persuasive.
With regard to the rejection under 35 U.S.C. 112(a), as discussed and agreed in the interview dated 9/1/2022, the claimed language “automatically detecting, by the steering controller…” is directed to the disclosure in the originally field specification, the plug and play functionality. Therefore, the rejection has been withdrawn.
On pages 9-11 of the Applicant’s Response, Applicant indicates that the cited prior arts do not disclose the claimed “accessing a recorded path plan, the recorded path plan comprising first and second planned paths respectively based on navigation data and roll, pitch, and yaw data recorded during first and second previous path passages…” and recites [0046] of Eglington, stating the Eglington teaches recording data of a first path to generate a second path and is silent regarding the claimed language above. 
The Examiner respectfully disagrees with the Applicant. The Examiner agrees that much of the teachings and in [0046] of Eglington do discloses the concept and feature of recording a first path while the vehicle traverse the field and is able to calculate and generate a second path that is based on the traversed path of the first path. This feature is an improved method for generating paths in the field of agriculture vehicle traversing the field where conventionally, the agriculture vehicle would traverse each rows of the field manually and recording all the points and paths in order to generate a complete paths of the field(s). Eglington suggests the method to be simplified by the automatically generating adjacent paths by computer algorithm. Eglington discloses a highly customizable operator modifiable user interface of the paths, as mentioned in the rejections of previous Office Actions, is not so limited that only a first path can be recorded as suggested by the Applicant. Clearly the system of Eglington and with state of the art at the time available allow multiple paths to be recorded and repeated in the future (0012, 0049 of Eglington). In fact, Eglington discloses at least a first and a second path to be recorded (paragraph 0021, 0022, where a second path is being recorded and displayed while the vehicle traverse the field, 0058, 0059, where the operator while traversing the second path, can record the path for future use). Further, while the paths are being traversed by the vehicle and being recorded, the measurements and points along the paths are provided by the RTK GPS array that measures the location, roll, pitch and yaw data of the vehicle (Paragraph at least in 0055, 0067). Therefore, Eglington, in combination of the prior arts of record disclose the claimed limitation above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-12, and 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eglington et al. (US 2006/0175541 A1), Gray et al. (6,907,336), and Han et al. (US 2005/0096802 A1).
For claims 1, 8 and 15, Eglington discloses a system for planning a path for an agricultural vehicle, the system comprising: an accessor configured for accessing a recorded path plan, the recorded path plan comprising first and second planned paths respectively based on navigation data and roll, pitch, and yaw data (Paragraph 0008, 0041, 0042, where the attitude data are collected are being recorded) recorded (Paragraph 0049, 0063, where previously recorded paths may be used) during first and second previous path passage of the agricultural vehicle through a work area using a position determining system (Abstract, paragraph 0012, 0013, 0055, 0063, 0064, 0066, 0072, and 0058 and 0059, where while the vehicle traversing a second path, the path is being recorded and stored and for use in future path generations); 
a steering controller communicatively coupled to a steering mechanism configured to automatically steer the agricultural vehicle (Fig. 6, 7, abstract, where the agricultural vehicle maybe automatically steered based on the planned path); and a guidance system configured for generating a connection path plan connecting a first point on a first planned path accessed from the recorded path plan and a second point on a second planned path accessed from the recorded path plan using the navigation data (Paragraph 0014, 0046, 0058, 0059, where the guidance system generate the planned path), 
wherein the connection path plan is generated using the navigation data and the roll, pitch, and yaw data recorded during the previous path passage of the agricultural vehicle (Abstract, paragraph 0012, where the previously recorded paths, which is recorded using the navigation data and attitude data are used to generate path plans at least to repeat the previously traversed paths),
wherein the steering controller is configured to generate a steering command based on the connection path plan and to output the steering command to the steering mechanism to cause the agricultural vehicle to travel according to the connection path plan (Fig. 6, 7, 9, 11, paragraph 0013, 0064).
Eglington discloses the paths of the vehicle are highly customizable and selectable by the user allowing the user to select repeating recorded paths and/or creating new paths at any points in the work area (Paragraph 0012), but does not specifically disclose wherein at least one of: the first planned path includes a first start point and a first end point, wherein the first point on the first planned path is different from the first start point and the first end point of the first planned path, and the second planned path includes a second start point and a second end point, wherein the second point on the second planned path is different from the second start point and the second end point of the second planned path. However, it would have been obvious for one of ordinary skill in the art in the highly customizable and configurable guidance control system, taught by Eglington, the user can select any of the recorded points as desired start and/or end points because the system is not limited to only permitting the vehicle to repeat the entire travel paths recorded previously. Even so, Gray in the same field of the art discloses at least one of: the first planned path includes a first start point and a first end point, wherein the first point on the first planned path is different from the first start point and the first end point of the first planned path, and the second planned path includes a second start point and a second end point, wherein the second point on the second planned path is different from the second start point and the second end point of the second planned path (Fig. 5, 6, col. 2, line 66 – col. 3, line 11, col. 4, line 66 – col. 5, line 12, col. 6, lines 5-16, where the user can define various rules, parameters and patterns within the mapped area including which areas within the mapped area the vehicle is planned to traverse, col. 8, lines 1-9, where nodes are choice points for the user to generate desired path plans by user input, col. 11, lines 1-10). It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Eglington and Gray to allow the system to generate at least one of: the first planned path includes a first start point and a first end point, wherein the first point on the first planned path is different from the first start point and the first end point of the first planned path, and the second planned path includes a second start point and a second end point, wherein the second point on the second planned path is different from the second start point and the second end point of the second planned path, to increase the customizability, configurability and adjustability of the guidance control system that may adjust the efficiency of the work performed by the work vehicle (Col. 11, lines 1-10, of Gray).
Eglington discloses the vehicle recording and generating paths using the navigation data and attitude data including the roll, pitch, and yaw data associate with the terrain variation as determined by the position determining system (Paragraph 0008, 0040-0044, where the GPS system comprises an RTK system), but does not explicitly disclose a terrain compensation module, wherein the roll, pitch, and yaw data are determined by the terrain compensation module for compensating errors in the navigation data caused by terrain variation as determined by the position determining system. However, it would have been obvious for one of ordinary skill in the art the differential GPS correction RTK system employed that measures and taking into account the pitch, roll, and yaw data to at least record and to use the recorded in the future is compensating the errors in the navigation data caused by the terrain variation as determined by the position determining system (At least in 0042). Even so, Han in the same field of the art discloses a vehicle guidance system that compensate for variations in the ground surfaces traverse by the vehicle which is compensating errors in the navigation data (Fig. 1, 2, see at least paragraph 0016, 0017). It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Eglington and Han to compensating errors in the navigation data caused by terrain variation as determined by the position determining system to improve the accuracy of the position in the terrain.

For claims 2, 3, 9, 10, 16, and 17, Eglington discloses assigning a sequence to the first planned path and the second planned path (at least in paragraph 0071, where adjacent paths maybe skipped and overlapped), but does not specifically disclose the guidance system is further configured for selecting a path shape for connecting the first planned path and the second planned path in the connection path plan; and wherein the guidance system selects the path shape from the group consisting of a semi-circle and a keyhole. Gray in the same field of the art discloses the guidance system is further configured for selecting a path shape for connecting the first planned path and the second planned path in the connection path plan; and wherein the guidance system selects the path shape from the group consisting of a semi-circle and a keyhole (Fig. 10, col. 5, lines 27-40 and col. 7, lines 42-54). It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Eglington and Gray to select a path shape for connecting the first planned path and the second planned path in the connection path plan and provide selectable options including semi-circle or keyhole shape for the user to determine how the planned paths are to be traveled.

For claims 4, 11 and 18, Eglington discloses the position determining system is configured to determine a first geographic position of the first point and a second geographic position of the second point (Fig. 1, paragraph 0072).

For claims 5, 12 and 19, Eglington discloses the position determining system is selected from the group consisting of a Global Navigation Satellite System (GNSS) and a terrestrial-based position determining system (Fig. 1, abstract, paragraph 0041, 0042).

For claims 6 and 14, Eglington discloses a display device coupled with the guidance system configured to display a deviation of the agricultural vehicle from the connection path plan (Paragraph 0053, 0066, 0121, where a real-time updated information on vehicle deviations can be realized and presented).

Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eglington et al. (US 2006/0175541 A1), Gray et al. (6,907,336), and Han et al. (US 2005/0096802 A1) as applied to claims 1, 8, and 15 above, and further in view of Marsden et al. (4,736,811).
For claims 21-23, Eglington discloses determine a single type of steering component in use and wherein the steering command is formatted for the single type of steering component to cause the agricultural vehicle to move according to the connection path plan (Paragraph 0051-0053, 0067, where the control system generate steering commands that is formatted to control and operate the coupled steering mechanism or component), but does not specifically disclose the steering controller comprising a first output corresponding to an electric steering component, and a second output corresponding to a hydraulic steering component, wherein the steering controller is configured to automatically detect that one of the first and second outputs is in use and to determine a single type of the steering component associated with the output in use and the steering command is formatted for the single type of steering component. Marsden in the same field of the art discloses a first output corresponding to an electric steering component, and a second output corresponding to a hydraulic steering component (Abstract, col. 1, line 57 – col. 2, line 13, col. 3, lines 5-28), wherein the steering controller is configured to automatically detect that one of the first and second outputs is in use and to determine a single type of the steering component associated with the output in use and the steering command is formatted for the single type of steering component (Col. 2, lines 1-13, col. 4, lines 10-41 and 56-68 and col. 5, lines 1-10, where the switch between the steering components causes the steering controller to automatically detecting that the first or second output is in use and the type of steering component selected is detected and steering command from the component provides the steering output). It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the invention of Eglington to employ a first output corresponding to an electric steering component, and a second output corresponding to a hydraulic steering component, wherein the steering controller is configured to automatically detect that one of the first and second outputs is in use and to determine a single type of the steering component associated with the output in use and the steering command is formatted for the single type of steering component, taught by Marsden to provide a backup or alternative steering component to safely and correctly operating the steering of the vehicle according to selected steering component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2004/0158355) Holmqvist et al. discloses a mobile robots control system that automatically traverse a mapped work area based on recorded attitude data including roll, pitch, and yaw data.
(6,236,924) Motz et al. discloses an agricultural machine operations system that allow user to identify start and end points on a path included in planned path in a work area.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661